 280DECISIONSOF NATIONALLABOR RELATIONS BOARDAmerican Basketball Association Players'AssociationandAmericanBasketballAssociation.Case2-CB-5531December 4, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn August 29, 1974, Administrative Law Judge MaxRosenberg issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopt hisrecommended Order.'The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products, Inc.,91NLRB 544 (1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefullyexamined the record and find no basis for reversing his findingsORDERthe General Counsel and the Respondent which have beenduly considered.Upon the entire record made in this proceeding, includingmy observation of the demeanor of the witnesses as theytestified on the stand, I hereby make the following:FINDINGS OFFACT AND CONCLUSIONSITHE BUSINESS OF THE EMPLOYERThe American Basketball Association, herein called theABA, is an association of 10 employer-members, all of whomare professional basketball clubs located in various States ofthe United States, whereit engagesin the business of stagingbasketball contests throughout the United States. ABA existsfor the purpose, in whole or in part, of bargaining collectivelywith several labor organizations, including the Respondent.During the annual period material to this proceeding, theemployer-members of the ABA collectively derived revenuesin excess of $1,000,000 from various sources including gatereceipts, concession sales, and national and local radio andtelevision contracts. In excess of $500,000 of said amount wasderived from basketballgamesplayed outside the home statesof the various clubs and from performances carried on na-tionwide radio and television. The employer-members of theABA collectively, in the course of their business operations,annually expend in excess of $1,000,000 for the purchase ofgoods and services including basketball equipment, othersupplies, and travel accommodations.In excessof $500,000of said amount was expended for the purchase of goods andservices delivered directly to the employer-members acrossstate linesin and through interstate commerce.The complaint alleges, the answer admits, and I find thatthe ABA is an employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.Pursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondent, American Basketball Association Players'Association, Atlanta, Georgia, its officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Order.DECISIONSTATEMENT OF THE CASEMAX ROSENBERG, Administrative Law Judge: With all par-ties represented, this proceeding was tried before me in NewYork, New York, on May 15, 16, 17, and 23, 1974, on acomplaint filed by the General Counsel of the National LaborRelations Board and an answer interposed thereto by theAmerican BasketballAssociationPlayers'Association,herein called the Respondent or the Players' Association 'At issue is whether Respondent violated Section 8(b)(3) of theNational Labor Relations Act, as amended, by certain con-duct to be detailed hereinafter. Briefs have been received fromIThe complaint, which issued on March 28, 1974, is based on chargesfiled on January 8, 1974, and served on or about January 9, 1974IITHE LABOR ORGANIZATION INVOLVEDIt is undisputed and Ifind thatRespondent is a labororganization within the meaning of Section2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESThe complaintallegesthat Respondent unlawfully refusedto bargain with the ABA in violation of Section 8(b)(3) of theAct when, on October 10, 1973, Respondent refused to exe-cute a written agreement with the ABA embodying rates ofpay, hours of employment, and other terms and conditions ofemployment which had been fully agreed upon between Re-spondent and the ABA on that date. For its part, Respondentasserts that there had never been a complete meeting of theminds over a labor compact between the parties. It thereforedenies the commission of any labor practices proscribed bythe statute.As heretofore chronicled, the ABA consists of 10 profes-sional basketball clubs located in various major cities in theUnited States. Each club is represented by a trustee whoapparently is the principal owner of the particular basketballfranchise. In collective-bargainingnegotiations, the owners'interests are advanced by a negotiating committee headed bya chief negotiator of their selection. During the times material215 NLRB No. 65 AMERICAN BASKETBALL ASSN. PLAYERS' ASSN.281herein, Frank M. Goldberg, the general partner and principalowner of the Denver Rockets, served as the chairman andchief negotiator for the ABA bargaining committee with of-fices in Denver, Colorado.In 1969, the players employed by the clubs formed thePlayers' Association under the aegis of Arlan Preblud, whoserved that body as its attorney and executive director, withoffices also situated in Denver. Sometime thereafter, Prebluddrafted Respondent's constitution and bylaws which enun-ciated, as one of the principal aims of the Players' Associa-tion, a purpose "To negotiate, execute and administer collec-tive bargaining agreements with the American BasketballAssociation or with individual member teams thereof respect-ing conditions of employment governing players . .." Inarticle V of that document, provision was made for the elec-tion of a player representative and and an alternate for eachclub. Article VI created a board of representatives, to consistof the officers of the Players' Association-namely, the presi-dent, vice president, secretary-treasurer, sergeant at arms, theplayer representatives, and the immediate past president. Ar-ticle VIII, after defining the duties of the officers, providedin section 6 thereof that:The General Counsel shall have the duty of advising theofficers and the Board of Representatives on all mattersof legal nature.He shall maintain the Association Office,telephone service,receptionist and provide a suitableplace for transaction of Association business and whereAssociation contracts and records of all kinds are to befiled and retained.The General Counsel together withtheChief Executive Officershall be empowered to enterinto agreements in behalf of the Association, whichagreements shall be consistent with the Constitution andbest interest of the Association. [Emphasis supplied.]'Following an All-Star game in January 1970, the Players'Associationmanaged to gain recognition as the exclusivebargaining agent for the players from the ABA.In his capacity as attorney and executive director of theRespondent,Preblud participated in all of the negotiationswhich resulted in labor compacts between the ABA and thePlayers'Association and which he executed on the latter'sbehalf.However,Preblud testimonially acknowledged thathe was never the"sole negotiator"for the Players' Associa-tion and that he uniformly obtained the prior approval of theexecutive committee of Respondent before executing agree-ments with the ABA.In conformity with past practice, the members of the Play-ers'Association met in early June 1973 to elect officers forthe 1973-74 negotiating committee and to formulate theirbargaining stance for the coming year.The new slate whichwas selected consisted of Zelmo Beatty,of the Utah Starsclub, as president;Joe Caldwell,of the Carolina Cougars, asvice president;BillMelchionni,of the New York Nets, assecretary-treasurer;and, Steve Jones as past president. Dur-ing the meeting,the committee hammered out their desiredcontractual format.By letter dated June12, 1973,AttorneyPreblud wrote to the then-commissioner of the ABA, RobertS.Carlson,informing the latter of the names of the members2The last sentence of sec 6 was added by amendment dated July 23,1970of thenewly elected Players'Association negotiating commit-tee, and requesting that an early date be set for negotiationson a contract for the1973-74season.Following an exchange of correspondence between Pre-blud and Carlson,on July 23,1973, Preblud addressed aletter to Carlson which read:Consistent with your letter of July 19, 1973 and my letterof July 12, 1973, you are advised that the Players' As-sociation proposes the following as part of our CollectiveBargainingAgreement.1.First Class Air Travel on all flights with a durationof over one hour.2. That there be no trades after February 1st and thatthere be no cuts after February 2nd. If a player is cutafter that date, then his entire salary for the season willbe due and payable to him after being cut.3.That, consistent with the Uniform Player Contractand the Grievence Procedure, as outlined in the existingcontract between the Association and the League, theCommissioner's role as an arbitrator should be elimi-nated and that an independent party be selected as anarbitrator, called for under the terms of the contract andthe Grievance Procedure.4. That the per diem be increased to $25.00 per day.5.Concerning the League pension, that the age bereduced to 55, with an alternative age with a reducedbenefit being 45. Further, that the pension be modifiedto provide that a player be paid for the total number ofyears in the League.6.That the schedule be reduced to 78 games, and thatthere be no afternoongamesfollowing an evening game.7. That the League Insurance Program be enlarged toinclude a Dental Plan for the player and his dependents.8.That a portion of the technical fouls assessed be putinto a Welfare Fund for the players.9.That a formula be devised concerning the distribu-tion of the playoff pool, and that the players be repre-sented on the committee that determines the distributionof the pool, as well as provided that the coaches do notshare in the distribution of the pool.Preblud's communication of July 23, 1973, triggered thefirst collective-bargaining session between the parties whichwas held at the American Hotel in New York City on Sep-tember 13. The Players' Association was represented byPresident Zelmo Beatty, Vice President Joe Caldwell, Secre-tary-Treasurer Bill Melchionni, Past President Steve Jones,and Attorney Arlan Preblud. Present on behalf of the ABAwere Chief Negotiator Frank Goldberg of the Denver Rock-ets,Carl Scheer of the Carolina Cougars, and the newlyappointed commissioner, Mark (Mike) Storen. During thissession,the parties explored various provisions of the oldagreement and reviewed Respondent's new proposals. In gen-eral, four key areas created problems-those involving thematter of first-class air travel, pensions, per diem, and theplayoff pool. At the conclusion of the meeting, Goldbergannounced that he planned to study the Respondent's de-mands and promised to contact Preblud on September 20.When the ABA representatives left thebargainingtable, thePlayers' Association negotiating committee continued to dis-cuss their demands. During this colloquy, Zelmo Beatty ap- 282DECISIONSOF NATIONAL LABOR RELATIONS BOARDprised his colleagues that he and the owners of his club, theUtah Stars,were at odds over terms of his personal servicescontract.Opining that his employer might feel that he wouldutilize the current negotiations and his position as presidentof the Players' Association as a lever in resolving his contractdifficulties with the Utah Stars, Beatty suggested that he stepdown as chief executive officer of his union in favor of VicePresident Joe Caldwell until agreement on his personal con-tract was reached. This suggestion was adopted by his col-leagues.Pursuant to their prior arrangement,Goldberg telephonedPreblud on September 20 and, between that date and October5, several telephonic bargaining sessions emanated from theiroffices in Denver.Although a consensus was reached onmany contractual items, the parties remained at loggerheadsover the issues of first-class air travel,increases per diem,dental care,and pensions. Goldberg and Preblud met person-ally on October 8, and the latter informed his counterpartthat he had failed to sell the owners'packageto thePlayers'Association.Goldberg announced that he was unable tomake any further concessions on the foregoing economicmatters. Preblud responded that his negotiating team wasadamant in its position on these proposals and warned,"Frank, that is no good, you just bought yourself aproblem."'Goldberg stated that "we have given you ourbest shop," to which Preblud retorted, "It isn't goodenough."Goldberg and Preblud met again on the afternoonof October 9. However,. the negotiators failed to make anyprogress in resolving the thorny issues and the sessionabruptly terminated.Meanwhile,on either October 8 or 9,Preblud apprised the news media that the 1973-74 basketballseason,which was scheduled to open on October 10, wouldnot be launched as programmed because the players decidedto engage in a strike. He also telephoned the Player Represen-tatives of certain clubs on October 9 to announce the possibil-ity of strike action. On the same date, Goldberg learned of theimpending work stoppage,and so informed Storen.On the evening of October 9, Preblud left Denver for anovernight stay in Colorado Springs without advising the Play-ers'Association of his intended absence. Before he left town,however, Preblud telephoned Melchionni in New York tobring the latter up to date on the state of negotiations and theprospect of a strike. Melchionni, who was about to departwith hisNew York Nets'team for the season opener againstthe Indiana Pacers in Indianapolis,informed Preblud that hewould poll his fellow players regarding the strike action.To tapoff the new season,the Indiana Pacers sponsored a,public banquet in Indianapolis on the nightof October 9, andCommissioner Storen attended.Having heard from Goldbergand the press that the Players' Association had planned tostrike on the following day, Storen sought out Roger Brown,the Pacer's player representative,to discuss the matter, andlearned that Melchionni, a member of the Players' Associa-tion's negotiation committee,had arrivedin Indianapolis andwas staying at a local hotel.Storen andRobertBass, the chief of the League's officials,3On October 7, 1974, Preblud placed a conference call to Zelmo Beatty,BillMelchionni and Steve Jones,a substitute for Joe Caldwell who could notbe reached.Preblud outlined Goldberg's proposals to the men on the out-standing issues and the players deemed them to be totally unacceptable.Strike action was then forecast.called on Melchionni at midnight.The events which tran-spired at the nocturnal meeting,depending upon whose ver-sion one accepts,are critical to the ultimate disposition of thislitigation.Commissioner Storen testified that,at approximately mid-night on October 9, he met with Melchionni and Brown.Storen embarked upon a discussion with Melchionni con-cerning the differences which existed between the parties inan attempt to reach a final agreement which might curb thestrike and be acceptable to the contending factions. In histestimony,Storen acknowledged that he was aware that nei-ther Melchionni nor Brown alone possessed the authority tobind the Players' Association in negotiations,and severalunsuccessful attempts were made during the course of theevening to contact Preblud.4Storen and Melchionni, whowas cognizant of the unresolved demands of the Players'Association by virtue of his being a party to the conferencecall on October 7 between Preblud, Beatty, and Steve Jones,thereupon proceeded to consider them. After some discus-sion,the following items were agreed on and reduced towriting by Storen.(1) The terms of this agreement will be for a period ofthree years.(2) The ABA agrees that all travel in excess of onehour air time will be first class.(3)Per Diem paid to the players throughout theperiod of this agreement will be twenty dollars per day.(4) The ABA agrees that dental coverage will be madeavailable through theleaguesmedical program at theoption of the players in the first year of the agreement.In the second year of this agreement the league willpay for the Dental coverage of the players, and at thesame time make dependents coverage available on anoptional basis.In the third year of this agreement ABA will pay forplayers and dependent coverage.(5) ABA & ABAPAagree to open discussions in re-gard to the Pension Plan with a reduction in the retire-ment age. Additionally ABA agrees to make the benefitsof the agreed upon plan retroactive to the date of theexecution of this agreement.(6)All priorargeements[entered into on July 15,1972] remain in full force and effect,and no new itemsshall be brought up within thetimeframe of this agree-ment.(7) All the parties herewith agree that this agreementwill be reduced in writing in a formal legal documentwithin 30 days of this date.'It is Storen's further testimony that, after the foregoingprovisions had been reduced to writing,Melchionni made anattempt telephonically to contact Joe Caldwell and Steve4 In Storen's words,"It was crystal clear throughout all of the discussionsthat we had that neither Roger Brown or Bill Melchionni felt that they couldbind the Players' Association, and that the only basis upon which they coulddo so, would be if Arlan Preblud told them to move forward." Storen addedthat "throughout the negotiations Bill Melchionni said I'm not going to beable to sign this agreement unless I talk to Arlan Preblud."5A par. 8 was later written into the agreement which read: "ABA agreesthat any player on the active roster after February 1 shall be paid for thebalance of his contract." AMERICAN BASKETBALL ASSN. PLAYERS' ASSN.283Jones, and Storen unsuccessfully sought to reach Preblud.About 1:30 on the morning of October 10, Melchionni gotthrough to Caldwell. According to Storen, Melchionni point-edly reviewed the terms of the above-recited provisions withCaldwell.Caldwell expressed his displeasure with the pensionprovision, whereupon Storen restructured the clause to pro-vide for retroactivity as Caldwell had requested.WhenMelchionni ended his call to Caldwell,Melchionni an-nounced that "Joe [Caldwell] will take this deal. . . ." Once:more, the parties endeavored to reach Preblud and SteveJones, but to no avail. They then went to bed.6At approximately 6 a.m. on the morning of October 10,League Official Bass managed to contact Preblud on the tele-phone.Melchionni and Storen were immediately summoned.While Melchionni took the phone,Storen and Bass left theroom to insure privacy,and Melchionni and Preblud engagedin a conversation for about 20 minutes.Storen then returnedto the room and spoke with Preblud, during which the formeroutlined each item of the proposed memorandum of agree-ment to Preblud.Thereafter,a heated argument ensued be-tween the men with Preblud insisting that the agreementcontain language dealing with potential television revenues.A consensus was finally reached,and the following was in-cluded in the memorandum as an addendum:In the event that ABAsignsa contract for television ona national level for one million dollars in any one of thethree years of this agreement ABA agrees to reopendiscussions concerning the Playoff Pool and MinimumSalary.At this juncture, Storen pressed Preblud as to whether "weunequivocally have a deal." Preblud answered in the affirma-tive.Melchionni and Storen signed the agreed-upon propos-als,a copy of which Preblud received several days later.Storen suggested that a press release be immediately issued inIndianapolis announcing the consummation of the new con-tract.Preblud demurred,insisting that the release be promul-gated in Denver,and Storen concurred in this procedure.Accordingly, on the morning of October 10, both Preblud, onbehalf of the Players' Association, and Goldberg, on behalfof the ABA, separately announced to the public that thedispute between the parties had been resolved and that the1973-74season would indeed begin as scheduled.Storen left Indianapolis on October 10 and flew to SanAntonio to view the opening game between the San AntonioSpurs and the San Diego Conquistadores. When he reachedthe Texas airport late that afternoon, he engineered a confer-ence call with all of the franchise owners, and reviewed theterms of the agreement with them.During the conference,Storen instructed the clubs immediately to implement thefirst-class air travel and per diem features, a measure whichthe owners instituted on that date. At the conclusion of theconference, Carl Scheer, the general manager of the CarolinaCougars, reported that he had been informed that Joe Cald-well had announced to the press that day that the Cougarswould not open the season on schedule because he was dissat-isfiedwith the terms of the agreement which had been6Roger Brown, who left the meeting earlier, signed the memorandum ofagreement upon his departure,conditioning his acquiescence on the subse-quent approval of the agreement by Melchionni and Prebludreleased to the news media by Preblud and Goldberg earlierthat day. When Storen returned to his offices in New YorkCity, he telephoned Preblud on November 3 and ironed outincidental matters of language in the contract.Subsequently,Goldberg finalized the document and mailed a copy to Storenand Preblud.Storen next spoke to Preblud on November 20. It is thecommissioner's testimony that he inquired of Preblud as towhere the signed copies of the contract were, and Prebludreplied that he had yet to show a copy of the document toPlayers'Association President Zelmo Beatty. Preblud as-sured Storen that,after Beatty read the agreement,itwouldbe signed and returned to Storen. However, on November 27,Storen received the following letter from Beatty:I am writing on behalf of the American Basketball As-sociation Players' Association to inform you that Arlan1.Preblud has been terminated as General Counsel forthe Players' Association and has no authority to act for,or on behalf of, the Players' Association with respect toany matter.The Players' Association is in the process of obtainingnew legal counsel.You will be notifiedimmediatelyupon completion of the arrangements for new GeneralCounsel as to who will act in that capacity for the As-sociation.With respect to the proposed Agreement presently beingoffered by the League, it is the Association's positionthat the Agreement,as drafted,is unacceptable. It is myintention to outline to you,in a letter,the Association'sobjections to the League's proposal This letter will besent to you sometime within the next three weeks. It isour hope that we will renew our negotiations shortlyafter the All-Star break.Rounding out Storen's testimony,this was the first occasionon which he learned that the Players'Association was dissat-isfied with the agreement reached or that it had terminatedthe services of Preblud.'While on the witness stand,Preblud corroborated the tes-timony of Storen in salient respects regarding the eventswhich transpired on October 10. Preblud testified that,shortly after 6 a.m. on that day, he was telephoned by LeagueOfficialBass.Melchionni entered the conversation and ad-vised Preblud that he and Roger Brown had met with Com-missioner Storen in the early hours of the morning and hadsigned a memorandum of agreement.Melchionni thereuponread the contents of the agreement to Preblud and assuredhim that the teams were"okay"with both Melchionni andBrown. At this point, Preblud inquired whether Melchionnihad discussed the agreement with Joe Caldwell. According toPreblud,Melchionni "said he had contacted Mr. Caldwellthat evening, and that Mr. Caldwell knew of the contract,7The recordestablishesand I find that on, November 10, 1974, Prebludreceived a call from Caldwell in which the latter informed Preblud that hehad been removed as General Counsel and executive director of the Players'AssociationApproximately a week later,Beatty visited Preblud's officesand obtained the Association's filesPrentiss Q Yancey, a personal ac-quaintance of Joe Caldwell,and an Atlanta, Georgia, attorney associatedwith the law firm of Smith,Cohen, Ringel, Kohler, Martin&Lowe, suc-ceeded to the position of General Counsel 284DECISIONSOF NATIONALLABOR RELATIONS BOARDknew of thediscussions.I asked him [Melchionni] what he[Caldwell]felt[Caldwell] felt he could live with it." While stating that thesemay not havebeenMelchionni's exact words, Preblud notedthatMelchionnihad received the "acquiescence" of Cald-well.'Following this exchange, Preblud told Melchionni thatthere were two areas in the memorandum of agreement whichhe wished to explore with Storen, and Melchionni turned thephone over to Storen. Preblud proposed certain changes inthe pension provision, and Storen readily agreed. Prebludthen broached the matter of the television package and, afterdictating the language of the clause which is set forth above,Storen gave his approval. Storen inquired whether the partiesnow had a full and complete agreement on all substantiveterms of a labor compact, and Preblud replied that "we didhave an agreement." At the conclusion of their conversation,Preblud apprised Melchionni of the changes and additionsand asked whether the latter concurred in the alterations.Melchionni replied affirmatively.When the entire memoran-dum of agreement had been assembled, Preblud stated,"Billy, if you say you are satisfied with it, you say you talkedto Joe Caldwell and Roger, if you are satisfied with it thensign it."Melchionni then did so. With the signing of thedocument, Preblud attempted to reach Caldwell and Beatty,but was unable to contact them. However, he managed tospeak to several player representatives of the league's clubsand, with one exception, they manifested their approval of thenegotiated contract.Preblud also recalled that, on November 3, he participatedin a three-way telephone conversation with Storen and Gold-berg during which minor, technical changes in the full con-tract were made. He testified that,sometimethereafter, heengaged in a discussionwith Caldwell. Caldwell complainedthat Preblud had failed to communicate with him concerningthe latterstagesof contract negotiations. Preblud remarkedthat he had vainly attempted to do so on more than oneoccasion. Caldwell then stated that he did not favor the agree-ment which had been reached between the ABA and thePlayers' Association, to which Preblud retorted, "Joe, youtalked to Melchionni that night, you told him you agreedwith it." Preblud also testified that, a few days after Novem-ber 3, Beatty received a copy of the contract. Preblud tele-phoned Beatty and learned that the agreement was unaccept-able to Beatty and he refused to execute it.BillMelchionni testimonially reported his version of themeeting with Storen on the evening of October 9 and themorning of October 10. According to Melchionni, when thesession opened,Storen was upset because he believed thatGoldberg and Preblud had already agreed on a contract.Melchionni related to Storen that the failure of the parties toconclude anagreementwas due to the fact that the ABArefused to meet the players' demands. Storen inquired as tothe outstanding areas of disagreement. Having participated ina conference call on October 7 with Preblud, Beatty, andSteve Jones,Melchionni was well versed in the contractualdifferences, and he commenced to enumerate them whileStoren copied them down on a piece of paper. When the listhad been drawn, Melchionni advised Storen that the former"did not have the power to bind the association, and I saidtherefore I would have to get in touch with Mr. Preblud tofind out what has happened before this, who he has talked to,before we could havean agreement."After Melchionni ad-vanced this caution concerting the limitations on his bargain-ing capacity, of which Storen was already aware, Melchionniattempted to contact Preblud and Beatty, but these endeavorsproved unsuccessful. However,Melchionni did reach JoeCaldwell at 1:30 a.m. on October 10. At the outset of histestimony, Melchionni stated that the had explained to Cald-well that he had listed the players' demands for Storen andthat Caldwell "objected strenuously to most of the demandsat that time that myself and Mr. Storen had reached." Cald-well asked Melchionni what the latter was doing negotiatingin a hotel room with Storen at 2 in the morning, and Melch-ionni stated that "Iwasjust trying to get the games playedbecause I thought it was important to the league that weplay." With this response, Caldwell angrily instructed Melch-ionni to "get out of the room and notnegotiateany more "Despite this directive by Caldwell, the known acting ChiefExecutive Officer of the Players' Association,Melchionninevertheless continued to bargain with Storen.Later in his testimony, Melchionni changed tack and re-ported that he had read all of the proposals to Caldwell.When questioned as to whether Caldwell expressedhis dis-pleasure over the entire proposed package presented byStoren,Melchionni initially answered in the affirmative.However, Melchionni then allowed as how Caldwell's opposi-tion was directed solely to the pension provision which, aschronicled heretofore, Storen subsequently tailored.'Afterhis conversation with Caldwell,Melchionni continued tonegotiatewith Storen for a half hour. I deem it implausiblethatMelchionni would have persisted in his bargaining ef-forts if, in fact, Caldwell had manifested his opposition to allthe terms of the memorandum of agreement which were readto him and had ordered Melchionni to cease bargaining withStoren.9 In short, I credit the testimony of Storen and findthat, at the conclusion of Melchionni's telephone conversa-tion with Caldwell, Melchionni reported to Storen that thenew proposals including the pensionclause,met with Cald-well's complete approval and that "Joe will take this deal.11Melchionni further testified that, shortly after 6 a.m. onOctober 10, he spoke with Preblud on the telephone. Melch-ionni told Preblud that Caldwell "was dissatisfied with whathad gone down in an agreement between myself and Mr.Storen." However, Melchionni acknowledged that "I myselfthought that we might be able to come to an agreement."After discussing the terms of the memorandum of agreement,and after the alterations and additions were inserted in thedocument, Preblud assented to Melchionni's execution of thedocument and the latter thereupon affixed his signature to theagreement.1° In Melchionni's words, "It was my impression8 In a taped telephone conversation between Melchionni and AttorneyYancey, the Players' Association's newcounsel, which occurred on January1,1974,Melchionni advised Yancey that the former had "called Joe[Caldwell], uh, I couldn't get ahold of Zelmo [Beatty], I called Joe that nightand I explained the thing to Joe, too, and the only thing that Joe was upsetabout was the language of thepension plan."9 In his testimony, Caldwell insisted that he was opposed to Storen'sproposals and had directed Melchionni to desist from negotiating with thecommissioner. I do not adopt Caldwell's version, not only because his tes-timony was vague and confused, but also because he confessedthathe couldnot remember the contents of his conversation with Melchionni on themorning of October 10 AMERICAN BASKETBALL ASSN. PLAYERS' ASSN.285when I signed that piece of paper that this was the start ofa formal agreementthat would be drawn up within thirtydays."As indicated hereinabove, Preblud advised Storen on themorning of October 10 that "we unequivocally have a deal."It is undisputedand Ifind that, pursuant to article VIII,section 6, of the Players' Association's constitution andbylaws, the power to enter into binding agreements on behalfof that entity, including collective-bargaining contracts, isclearly vested jointly in the General Counsel of thatorganiza-tion and the chief executive officer. In early June 1973, theplayer-members of the Players' Association assembled in an-nual convention and elected Zelmo Beatty, Joe Caldwell, BillMelchionni, and Steve Jones, as the president, vice president,secretary-treasurer, and past president, respectively, and pro-ceeded to formulate their contract demands for the1973-74 basketballseason.I find that, on July 23, 1973,Arlan Preblud, the Players' Association's General Counsel,mailed aseries of nine contract proposals to the ABA com-missioner's office and requested an early collective-bargain-ing session.It isuncontroverted and I find that, on September 13, 1973,the parties conducted their firstbargainingcolloquy withPresident Beatty, as chief executive officer, and Joe Caldwell,BillMelchionni, Steve Jones, and Attorney Preblud repre-senting the Players' Association, and Commissioner MikeStoren, Frank Goldberg, and Carl Scheer representing theLeague owners. After an exchange of ideas, Goldberg ar-ranged to meet with Preblud on September 20. At a caucusof the Players' Association representatives on September 13,I find that Beatty, for personalreasons,turned the reins ofchief executive officer over to Joe Caldwell, the next in linein the Association's officialdom, and I find and conclude thatCaldwell becameand remainedboth thede factoanddejurechief executive officer duringall timesmaterial herein.It isundenied and I find that, between September 20 andOctober 5, 1973, Preblud and Goldberg conductedseveraltelephonicnegotiating sessionsduring which the contestedissues between the parties were considerably narrowed andthe major center of controversy revolved around such itemsas first-classair travel, increased per diem payments, dentalcare, and pensions. On October 8, I find that the partiesreached astalemateon these issues and, on October 9, afterprior consultation with the Players' Associationnegotiatingteam,Preblud announced to the press that the 1973-74 ABAprofessional basketball season would not open on October 10as planned.I find that, on the evening of October 9, CommissionerStoren met with Bill Melchionni, a member of Respondent'sbargainingcommitteeand, in aneffort to avert a strike andto conclude a labor agreement between the parties, Storenasked Melchionni for a list of Respondent's contractual de-mands. Melchionm, who had been privy to hisnegotiatingcommittee's deliberations by virtue of his participation in atelephone conference on October 7, thereupon enumeratedthe demands which his organization chose to press. I furtherfind that, at this juncture,Melchionni telephoned acting10 I credit Preblud's testimony and find that, during this conversation,Preblud told Melchionmthat"Billy, if you say you are satisfied with it[the memorandum of agreement], you say you talked to Joe Caldwell andRoger, if you are satisfied with it then sign it "Chief Executive Officer Joe Caldwell and read to him theprovisions which he had listed for Storen and the concessionswhich Storen had made. I have heretofore credited Storen'stestimony and, based thereon,as well asMelchionni's con-sistent testimonialversion of the event, I find that Cald-well's only concern regarding the proposals related to thebring it intoline with Caldwell's objection. I find that, atthe conclusion of his conversation with Melchionni, Cald-well informedMelchionnithat the agreementwas satis-factory to him, and that Melchionni announced to Storenthat "Joe will take this deal ... "I further find that, on the morning of October 10, Melch-ionnispoke to Preblud and advised the latter that Caldwellfavored the memorandum of agreement proposals which hadbeen the only outstanding bones of contention between theparties, and that Preblud counselled Melchionni to sign thedocument on Caldwell's behalf.I alsofind that, on this occa-sion,Preblud informed Storen that the parties "unequivocallyhave a deal."In sum,I find that, on October 10, 1973, theABA and the Players' Association, in conformity with articleVIII, section 6 of its constitution and bylaws, had reached acomplete agreement on all the terms of a labor compact.Finally, I find that, since on and after October 10, 1973, thePlayers' Association refused and has continued to refuse toexecute theagreementwhich it consummated with the ABA.By the foregoing conduct, I conclude that Respondent hasoffended the provisions of Section 8(b)(3) of the Act."As an epilogue, this devoted basketball fan would observethat the game of the peach basket, like the game of life,frequently produces victors and losers. I suppose no onerecognizes this more poignantly than the professional athletewho bravely derives his basic livelihoodin the arena. But,stripped of the cogent factual and legal considerations whichI feel compels the result that I have reached here, I do notview this decision as awardingan eternalchampionship to theABA owners without any compensating measures for themen who comprise the Players' Association. Air travel ac-commodations comport with those demanded by the players.Per diem rates, while not measuring up to the standardsinitially desired by the players, were not deemed unacceptableto the Players' Association, nor was the dental program.Moreover, the Players' Association's pension plan and play-off pool andminimumsalary demands have not received alasting,negative"quick whistle" in light of the clear contrac-tual understanding that the lowering of the retirement agewould be renegotiable at any time with added benefits re-troactive to July 14, 1973, and that the playoff pool andminimumsalary scales would be subject to reconsideration.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III, above,occurring in connection with the Employers' operations de-scribed in section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce among11SeeGeneral Teamsters,Chauffeursand Helpers Local 249 (V & M.Manufacturing Company),168 NLRB 389 (1967) 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.V THE REMEDYHaving been found that Respondent has violated Section8(b)(3) of the Act, I will order that it be required to cease anddesist therefrom and take certain affirmative action designedto effectuate the policies of the Act. I have heretofore foundthat, on October 10, 1973, the parties reached completeagreement on rates of pay and other terms and conditions ofemployment and that Respondent thereafter repudiated saidagreement and refused to execute a written contract embody-ing such terms and conditions. I shall therefore order thatRespondent execute such compact, which shall be effectiveretroactive to July 15, 1973, and extend to July 14, 1976.CONCLUSIONS OF LAW1The ABA is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.Respondent is a labor organization within themeaningof Section 2(5) of the Act.3.All professional basketball players employed by the em-ployer-members of the American Basketball Association, ex-clusive of all other employees and all supervisors as definedin Section 2(11), constitute a unit appropriate for the pur-poses of collectivebargainingwithin themeaningof Section9(c) of the Act.4.At alltimesmaterial herein, Respondent has been andremainsthe exclusive representative of all employees in theaforesaid appropriate unit for-the purposes of collective bar-gaining within the meaning of Section 9(a) of the Act.5.By refusing, on October 10, 1973, to execute a contractembodying the agreement reached by the parties on that date,Respondent has engagedin and is engagingin unfair laborpractices within themeaningof Section 8(b)(3) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices within themeaningof Section 2(6) and (7) of theAct.Upon the foregoing findings of fact and conclusions of lawand the entire record, and pursuant to Section 10(c) of theNational Labor Relations Act, as amended, I hereby issue thefollowing recommended:ORDER12Respondent, the American Basketball Association Players'Association,Atlanta,Georgia, its officers, agents, and re-presentatives, shall:1.Cease and desist from refusing, upon request, to executea contract embodying the agreement reached by it with the12 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommendedOrder hereinshall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions and Order,and all objections thereto shall bedeemed waived for all purposesAmerican Basketball Association on October 10, 1973, con-cerning rates of pay, hours of employment, or other termsand conditions of employment covering all professional bas-ketball players employed by the employer-members of theAmerican Basketball Association, excluding all other em-ployees and all supervisors as defined in the Act.2.Take the following affirmative action which I find isnecessary to effectuate the policies of the Act.(a) Upon request, execute a contract embodying the agree-ment reached on October 10, 1973, with the American Bas-ketball Association.(b) Post at its business offices in Atlanta, Georgia, or atappropriate places elsewhere, copies of the attached noticemarked "Appendix."" Copies of said notice, on forms to beprovided by the Regional Director for Region 2, after beingduly signed by Respondent's authorized representative, shallbe posted by it immediately upon receipt thereof, and bemaintainedby it for 60consecutivedays thereafter,in con-spicuous places, including all places where notices to mem-bers are customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Furnish the Regional Director for Region 2 with signedcopies of the attached notice for posting by the employer-members of the American Basketball Association, if they sodesire, at their places of business in areas where notices toemployees are customarily posted.(d) Notify the Regional Director for Region 2, in writing,within 20 days from the date of this Decision, what steps havebeen taken to comply herewith.13 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL,upon request by the American BasketballAssociation,sign a contract containing the terms of ouragreement reached on October 10, 1973, concerning therates of pay,hours of employment, and other terms andconditions of employment of the employees in the fol-lowing bargaining unit.All professional basketball players employed by theemployer-members of the American Basketball As-sociation, excluding all other employees and all super-visors as defined in the National Labor Relations Act,as amended.AMERICANBASKETBALLASSOCIATIONPLAYERS'ASSOCIATION